Case 2:21-cv-11205-TGB-DRG ECF No. 15, PageID.78 Filed 08/02/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


STEVEN P. MEERSCHAERT,

            Plaintiff,
                                               Case No. 2:21-cv-11205-TGB-DRG
v.

ASCENSION HEALTH, a Missouri not for profit
corporation, and ASCENSION BRIGHTON
CENTER FOR RECOVERY, a Michigan not
for profit corporation,

          Defendants.
__________________________________________________________________

 SOMMERS SCHWARTZ, P.C.                     JACKSON LEWIS, P.C.
 Daniel D. Swanson (P29288)                 Tiffany Buckley-Norwood (P69807)
 Attorneys for Plaintiff                    Daniel C. Waslawski (P78037)
 One Towne Square, Suite 1700               Franceska N. Edinger (P84629)
 Southfield, Michigan 48076                 2000 Town Center, Suite 1650
 (248) 355-0300                             Southfield, Michigan 48076
 dswanson@sommerspc.com                     tiffany.buckley@jacksonlewis.com
                                            daniel.waslawski@jacksonlewis.com
                                            franceska.edinger@jacksonlewis.com

__________________________________________________________________

               ORDER GRANTING LEAVE FOR PLAINTIFF
                TO FILE A FIRST AMENDED COMPLAINT

      The parties having stipulated to the filing of a First Amended Complaint and

the Court being more fully advised,

      NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:


                                        1
Case 2:21-cv-11205-TGB-DRG ECF No. 15, PageID.79 Filed 08/02/21 Page 2 of 2




      1.     Plaintiff is granted leave to file a First Amended Complaint alleging a

claim of violation of the Americans with Disabilities Act, 42 U.S.C. 12101 et. seq.

(“ADA”) within fourteen days of the date of this Order.

      2.     In connection with Plaintiff’s First Amended Complaint and his ADA

claim, Defendants waive any affirmative or other defense of exhaustion of

administrative remedies or other such defenses relating to or arising from the Equal

Employment Opportunity Commission having not issued a Charge of

Discrimination and/or a right to sue letter as of the date of this Order.


Dated: August 2, 2021                   /s/Terrence G. Berg_________________
                                          Honorable Terrence G. Berg
                                          United States District Judge




                                           2
